Valerian Financial Services LLC
1321 Mountain View Circle,
Azusa, CA,
91702
Tel: (626) 334-5310
Fax:(626) 334-5324

LETTER AGREEMENT


October 13, 2004

 

John David Lefebvre
P.O. Box N7120
Nassau, Bahamas

 

RE: Escrow of Funds

 

In connection with the $2,000,000 private placement (“Funding”) to be subscribed
for by you and the deposit of funds in escrow at our Trust Account (see
attached), this letter confirms the following:








       1.  

the Funding will be advanced in US dollars by wire transfer to our Trust Account
at the attached coordinates following execution of the definitive agreements
relating to the private placement;

       2.  

the Funding will be segregated on our books as held in trust for your benefit
pending release pursuant to the private placement closing, and this letter
constitutes your direction to so release the Funding on the terms and conditions
herein;

       3.  

the Funding will only be released to Viral Genetics, Inc. (“Viral”) upon
delivery to you of the following:

 

      a.   share certificate representing 8,000,000 shares of common stock of
Viral; and

 

      b.  warrant agreement to purchase 4,000,000 shares of common stock of
Viral at

             $1.00, exercisable for 2 years.        4.  

at any time and for any reason, you may direct us to cancel the escrow upon
which notice we will return the entire Funding to you as instructed forthwith.


This letter constitutes the binding agreement of Valerian Financial Services LLC
and John David Lefebvre concerning the subject matter herein.

  Yours truly,

               VALERAN FINANCIAL SERVICES LLC

          /s/    Haig Keledjian, Manager

      Acknowledged and Accepted:

        /s/

       

--------------------------------------------------------------------------------